Title: From George Washington to Thomas Jefferson, 15 May 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters Morris Town 15th May 1780

I have the pleasure to inform Your Excellency confidentially that a French Fleet may in the course of a few Weeks be expected upon this Coast, and as it is uncertain what part of the land they may first make, Gentlemen are to be stationed at different points to give them Signals and to make them some necessary communications immediately upon their arrival. Major Galvan who will have the honor of delivering this to your Excellency is appointed to go down to Cape Henry for the purposes above mentioned, and as He will have occasion to keep one or

two Boats in constant readiness to go off upon the appearance of the Fleet, I shall be much obliged by your giving an order to the person who has the superintendance of the public Vessels and Craft in Virginia to supply him with the necessary number—Should the public have none of the proper kind in their possession, you will be pleased to recommend to Major Galvan the most certain and speedy methods of procuring them— One or two skilful and trusty pilots will also be necessary, that if any of the ships should have occasion to enter the Bay, they may not be at a loss.
Your Excellency will no doubt see the propriety of keeping the object of Major Galvans mission as much a secret as possible, lest the importance of the dispatches with which he is charged might be an inducement to some of the disaffected to take him off—It would add much to his security, if your Excellency would be good enough to introduce him to some Gentleman in the neighbourhood of Cape Henry, in whom he may confide and with whom he may remain while in that quarter.
It is essentially necessary that Major Galvan should be constantly informed of the operations in south Carolina, and as he will be out of the common track of intelligence, I have desired him to keep up a communication with your Excellency—Your acquainting him therefore with what comes to your knowledge either officially or sufficiently authentic to be depended upon may be productive of most salutary consequences. I would beg leave to recommend Major Galvan generally to your Excellency for every public assistance of which he may stand in need, and particularly to your personal Civilities. I have the honor to be with the greatest Respect and Esteem Sir &c.
